                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 SHELBY PATTERSON,                                )
                                                  )
                 Plaintiff,                       )
                                                  )
          v.                                      )          No. 4:20-CV-65-SEP
                                                  )
 BRISTOL WEST INSURANCE                           )
 COMPANY, et al.,                                 )
                                                  )
                 Defendants.                      )

                                MEMORANDUM AND ORDER

       This matter is before the Court on pro se plaintiff Shelby Patterson’s (“Plaintiff”) motion

for leave to commence this civil action without payment of the required filing fee. After reviewing

plaintiff’s financial information, the Court grants Plaintiff leave to proceed without payment of the

filing fee. Also, the Court will direct Plaintiff to show cause why this action should not be

dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

       Plaintiff’s action arises out of a car accident that occurred on January 14, 2015 in St. Louis

County. Plaintiff was driving a rented 2014 Ford Focus SE, for which he had bought two separate

insurance policies through National Casualty Company. Plaintiff’s car collided with a car driven

by Quantrell Wilkes, an uninsured motorist. An investigation revealed Plaintiff was at fault, and

Plaintiff’s insurance paid out on the policy to plaintiff’s two passengers and to Quantrell Wilkes.

Plaintiff, himself, did not receive any insurance benefits from either policy despite being injured.

       “Courts have an independent obligation to determine whether subject-matter jurisdiction

exists[.]” Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010). “Federal courts are courts of limited

jurisdiction. The requirement that jurisdiction be established as a threshold matter springs from

the nature and limits of the judicial power of the United States and is inflexible and without
exception.” Kessler v. Nat’l Enters. Inc., 347 F.3d 1076, 1081 (8th Cir. 2003) (quotation marks

and quoted case omitted). The statute conferring diversity jurisdiction in federal court is to be

strictly construed. Sheehan v. Gustafson, 967 F.2d 1214, 1215 (8th Cir. 1992).

       The Court has jurisdiction to hear cases involving the Constitution, laws, or treaties of the

United States under 28 U.S.C. § 1331, and the Court can hear cases where diversity jurisdiction

exists under 28 U.S.C. § 1332. The instant action does not arise under the Constitution, laws, or

treaties of the United States, so federal question jurisdiction pursuant to 28 U.S.C. § 1331 is

inapplicable. Therefore, the Court may only hear this case if diversity jurisdiction exists.

       The diversity jurisdiction statute, 28 U.S.C. § 1332, requires complete diversity of

citizenship between plaintiffs and defendants. Buckley v. Control Data Corp., 923 F.2d 96, 97,

n.6 (8th Cir. 1991). “Complete diversity of citizenship exists where no defendant holds citizenship

in the same state where any plaintiff holds citizenship.” OnePoint Solutions, LLC v. Borchert, 486

F.3d 342, 346 (8th Cir. 2007). To establish complete diversity of citizenship, the complaint must

include factual allegations of each party’s state of citizenship, including allegations of any

corporate party’s state of incorporation and principal place of business. Sanders v. Clemco Indus.,

823 F.2d 214, 216 (8th Cir. 1987).

        Here, Plaintiff does not allege the citizenship of Defendants Bristol West Insurance

Company, Farmers Insurance Company, Scottsdale Indemnity Company, or SDI Subrogation

Division. Assuming these Defendants are corporations, Plaintiff must include allegations of each

company’s state of incorporation and principal place of business. See id.; 28 U.S.C. § 1332.

Additionally, although Plaintiff does not list Quantrell Wilkes, the other driver, as a defendant in

the caption of the case, he refers to Quantrell Wilkes throughout the complaint as a defendant.

Count I of the complaint states a cause of action for personal injury against Quantrell Wilkes. In



                                                -2-
Count III, Plaintiff states that he is bringing “his personal injury lawsuit against the Defendants

Quantrell Wilkes (hereinafter referred to as Defendant 1).” Plaintiff alleges, however, that both

he and Wilkes are citizens of the state of Missouri. As such, no diversity jurisdiction exists.

        Furthermore, Plaintiff seeks as damages “more than $15,000,” but does not quantify a

specific amount. Although he also seeks punitive damages, which are included in the amount in

controversy, “the existence of the required amount must be supported by competent proof.”

OnePoint, 486 F.3d at 348. Plaintiff has not alleged the amount of punitive damages sought, nor

has he supplied any proof that a punitive damages award would exceed $60,000. Therefore, the

Court cannot find that the amount in controversy meets the jurisdictional requirement of $75,000.

        Plaintiff’s complaint is procedurally defective because it does not allege the citizenship of

defendants Bristol West Insurance Company, Farmers Insurance Company, Scottsdale Indemnity

Company, or SDI Subrogation Division. Moreover, it lists Quantrell Wilkes’s citizenship as

Missouri, which defeats jurisdiction. Finally, Plaintiff has not supplied competent proof that the

amount in controversy will exceed the jurisdictionally required amount of $75,000. As a result,

the Court will order Plaintiff to show cause why this action should not be dismissed for lack of

jurisdiction.

        Accordingly,

        IT IS HEREBY ORDERED that Plaintiff’s motion for leave to proceed in forma pauperis

is GRANTED. [ECF No. 2]

        IT IS FURTHER ORDERED that Plaintiff must show cause in writing no later than

February 25, 2020, why this action should not be dismissed for lack of federal jurisdiction.




                                                 -3-
       IT IS FURTHER ORDERED that if Plaintiff does not timely and fully comply with this

order, this matter will be dismissed without prejudice for lack of subject matter jurisdiction.

       Dated this   27th      day of February, 2020.




                                                  SARAH E. PITLYK
                                                  UNITED STATES DISTRICT JUDGE




                                                -4-
